Citation Nr: 0105600	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  94-33 874	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left hip, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961 and from March 1968 to November 1986.  This 
appeal arises from an August 1993 rating decision which, 
among other things, denied a rating in excess of 10 percent 
for the veteran's service connected left hip disorder.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in March 1994, and a copy of the transcript of the 
hearing is included in the claims folder.  The Board of 
Veterans' Appeals (Board) remanded this claim to the RO in 
September 1996 and March 1999.  The case has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The veteran's degenerative arthritis of the left hip is 
manifested by complaints of pain, slight limitation of 
motion, x-ray findings of very mild degenerative disease of 
the hip, and an examiner's assessment of the disorder as 
minimal.  


CONCLUSION OF LAW

A rating in excess of 10 percent for degenerative arthritis 
of the left hip is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003 
and 5252 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a January 1993 written statement, the veteran, through his 
representative, submitted his claim for an increased rating 
for his service-connected degenerative arthritis of the left 
hip.  At a hearing in March 1994, before a hearing officer at 
the RO, the veteran testified that he has pain in his left 
hip, his lower back, and down his legs.  He stated that the 
pain radiated beyond his left hip to his legs and feet.  He 
is able to obtain some pain relief by using a heating pad.  
His pain seems to increase in severity if he walks on cement 
or asphalt.  He testified that he is restricted from walking 
up hills or inclines, and that weather changes affect his 
left hip disability.  He added that, if he does any walking 
prior to driving, his legs will go numb.  The veteran 
indicated that he is employed by the U.S. Postal Service.  

The Board's remand in March 1999 noted that the veteran had 
been accorded VA orthopedic examinations during the pendency 
of his appeal.  The most recent report of VA orthopedic 
examination of the veteran which was of record at the time of 
the March 1999 remand was a report of a VA examination of the 
veteran in April 1997.  

On VA examination of the veteran in April 1997, the 
examiner's diagnostic impression following clinical 
evaluation was of bilateral degenerative joint disease of the 
hips.  The examiner indicated that, although the veteran 
expressed his belief that his left hip disability was 
extremely incapacitating, based on x-ray study and clinical 
findings, the degree of arthritis of his hip was more 
accurately characterized as mild, with his left hip 
symmetrical with his right hip.  

The March 1999 remand indicated that the VA examiner in April 
1997 failed to comment on the impact of the veteran's 
service-connected left hip disability on his activities, and 
the examiner did not indicate the degree of functional 
impairment resulting from the veteran's left hip disability.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca, the claimant 
sought an increased disability rating for a musculoskeletal 
disorder, and the Court indicated that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination, and that these symptoms must be considered 
in the rating determination.  The Board concluded that the 
April 1997 examination report was deficient in addressing the 
factors addressed in DeLuca, and in 38 C.F.R. §§ 4.40 and 
4.45, and directed additional development, including a VA 
orthopedic examination of the veteran.  

Records of VA medical treatment of the veteran, dating from 
April 1996 to December 1998, include a medical note, dated in 
October 1998.  In the medical note, the veteran indicated 
that he walks about three miles twice a week, and tolerates 
this well.  

On VA orthopedic examination in May 1999, pursuant to the 
remand of March 1999, the veteran indicated that he drives 
heavy tractor trailers for the U.S. Postal Service, and he 
stated that his left hip disability limits his activities.  
He stated that he does not use a cane, and he has not 
received any surgical treatments.  The veteran explained that 
his pain does not radiate down to his knee.  The examiner 
noted that the veteran pointed to a location in the lateral 
aspect of his proximal thigh as the area of his pain.  On 
clinical evaluation, the veteran had full range of motion of 
the left hip, including internal rotation.  It was noted that 
he grimaced with some of the maneuvers during range of motion 
testing.  His left hip demonstrated flexion to about 90 
degrees, external rotation to 40 degrees, and internal 
rotation to 20 degrees.  Lower extremity testing was 
unremarkable, and the veteran had 5/5 strength essentially in 
all of the motor groups, including the iliopsoas, quadriceps, 
hamstrings, tibialis anterior, extensor hallucis longus, 
gastrocnemius, and solei.  Palpation in the area of the 
greater trochanter reproduced the veteran's complaints of 
pain precisely.  The examiner indicated that x-ray study 
showed very mild degenerative disease of the left hip.  The 
joint space was well-preserved.  The examiner further opined 
that the degree of severity of the veteran's arthritis of the 
left hip is actually minimal.  The examiner further stated 
that radiographic and clinical examination are not consistent 
with arthritis of the hip, but are very consistent with 
chronic trochanteric bursitis.  The examiner observed that, 
while this disorder can be very painful, it is usually not a 
cause of activity limitation, and the disorder can usually be 
treated effectively with intermittent injections and activity 
modification.  The examiner also noted that the veteran is a 
heavy truck driver, and he does not do much walking in 
connection with his job.  Therefore, the examiner indicated 
that he did not know whether the veteran has sustained 
significant functional impairment secondary to loss of 
motion, weakened movement, excessive fatigability, or 
incoordination associated with his left hip disability.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

In this case, the veteran's service medical records contain a 
report of the proceedings of a military physical evaluation 
board (PEB).  The PEB's diagnoses included degenerative 
arthritis of the left hip.  Therefore, the veteran's service-
connected left hip disorder is evaluated as degenerative 
arthritis.  

The veteran's arthritis of the left hip is currently rated 10 
disabling under Diagnostic Code 5003.  Degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003.  

In this case, the veteran's degenerative arthritis of the 
left hip has been confirmed by x-ray study, as described in 
the report of the VA orthopedic examination of the veteran in 
May 1999.  Therefore, the veteran's left hip disorder is to 
be rated based on limitation of motion.  Under Diagnostic 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  

There is no showing that the veteran has limitation of 
flexion of the left thigh to 45 degrees so as to warrant a 
compensable rating under Diagnostic Code 5252.  More 
generally, the VA orthopedic examination of May 1999 showed 
that the veteran has full range of motion of his left hip, 
with pain demonstrated by grimacing during some of the 
maneuvers during range of motion testing.  Specifically, the 
left hip demonstrated flexion to about 90 degrees.  This 
indicates no more than slight limitation of flexion since a 
full range of flexion motion of the hip is zero degrees to 
125 degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  Given 
all of the foregoing, a compensable rating is not warranted 
for the veteran's service-connected degenerative arthritis of 
the left hip based on limitation of motion under Diagnostic 
Code 5252, but it is nevertheless compensable under 
Diagnostic Code 5003, because there is some limitation of 
motion.  

An evaluation of the level of disability present in this case 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of joint pain from arthritis, on 
functional abilities.  Here, the VA examining physician in 
April 1997 indicated that x-ray study and clinical findings 
showed that the severity of the veteran's degenerative 
arthritis of the left hip was properly characterized as mild.  
The examining physician in May 1999 opined that the veteran's 
degenerative arthritis of the left hip is minimal.  It is 
noted that the veteran continues to be employed as a truck 
driver, and he has indicated that he walks three miles twice 
a week, tolerating this activity well.  The examining 
physician has not indicated that the veteran's mild left hip 
disorder has resulted in pain on use, weakened movement, 
excess fatigability or incoordination beyond that degree of 
disability encompassed by the current 10 percent rating.  It 
appears that there was some pain on motion, but no weakened 
movement, excess fatigability, or incoordination observed on 
examination.  The examiner appeared to doubt that weakness, 
fatigability, or incoordination existed at all.  The pain on 
motion which was observed did not equate to limitation of 
flexion of the thigh to 30 degrees.  Given the foregoing, and 
considering 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding of 
the Court in DeLuca, the Board concludes that a rating in 
excess of 10 percent for the veteran's service-connected 
degenerative arthritis of the left hip is not warranted, and 
the claim must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left hip is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

